EASLEY, J.,
concurring in part and dissenting in part:
¶ 35. I concur solely with the majority’s determination that Greenline’s malpractice claim against its attorney, Jack H. Hayes, Jr., is barred by the applicable statute of limitations. The trial court found that the then applicable six-year statute of limitations commenced running by December 16, 1986, the date Perma Septic sold the excavator in question. Therefore, I concur in the affirmance of the trial court’s finding that the applicable statute of limitations had run, thereby causing Greenline’s third-party complaint against its lawyer for legal malpractice to fail.
¶ 36. I respectfully dissent as to all other issues addressed by the majority opinion.